Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
En el caso que ocupa nuestra atención en el día de hoy, el Tribunal resuelve que el anuncio mediante el cual una persona, o compañía, pretenda corregir o rectificar un anuncio anterior —el cual, conforme la reglamentación del Departamento de Asuntos del Consumidor (en adelante el D.A.Co.), constituye, o cualifica como, un “anuncio engaño-*893so — tiene que ser publicado en el mismo periódico en que se publicó anteriormente el “anuncio engañoso”.
En apoyo del establecimiento de dicha norma jurispru-dencial —producto la misma de un craso acto de legislación judicial— el Tribunal aduce que: para “que una corrección sea ‘adecuada y razonable’ debe tener, al menos, el mismo alcance que el ‘error’ que se pretende rectificar” (énfasis suprimido, opinión mayoritaria, pág. 890); que como “una corrección para ser adecuada y razonable debe, presumi-blemente, alcanzar a los mismos consumidores que estu-vieron expuestos al anuncio errado o engañoso inicial-mente, ésta no debe aparecer en un periódico distinto aquel en que apareció el anuncio que se pretende corregir” (id.), y que, “[p]or ende, publicar en un periódico distinto la ‘corrección’ a un anuncio que tiende a engañar no puede considerarse adecuado y razonable ya que, ausente prueba en contrario, no debe presumirse que el consumidor tiene acceso a algún otro medio de información que no sea aquel que contenía el anuncio que lo condujo a actuar”. Id.
Es de notar que para llegar al establecimiento de dicha errónea y sorprendente norma jurisprudencial —a lo cual llega el Tribunal utilizando un no menos erróneo y sor-prendente razonamiento— la Mayoría no sólo incurre en un craso acto de legislación judicial sino que hace caso omiso de unas sabias normas jurisprudenciales, sobre de-ferencia judicial, y, peor aún, de las graves y onerosas con-secuencias que la norma hoy establecida tendrá en nuestra jurisdicción. Veamos.
I — I
El Art. 21 del Reglamento de Prácticas y Anuncios En-gañosos Núm. 4339, Departamento de Asuntos del Consu-midor, 3 de octubre de 1990, págs. 17-18, promulgado por el Secretario del Departamento de Asuntos del Consumi-dor, al amparo de las disposiciones de la Ley Orgánica de *894dicho Departamento,(1) no establece la forma y manera es-pecíficas en que se deben llevar a cabo las correcciones de anuncios errados o engañosos que ya han sido publicados. Todo lo que establece, y requiere, dicha disposición regla-mentaria, en lo pertinente, es que el comerciante, luego de percatarse que se cometió el error, publique la información correcta de manera adecuada y razonable; esto es, que se corrija, o rectifique, el error cometido de manera pública y en forma adecuada y razonable.
En otras palabras, es claro que la disposición reglamen-taria en controversia no exige que se publique la corrección en el mismo periódico, ni en el mismo día de la semana en que publicó el anuncio que se pretende rectificar, ni tan siquiera que se utilice el mismo medio publicitario. Lo único que se exige, en realidad, es que se corrija el error en forma adecuada y razonable, dándole publicidad a dicha corrección.
La Mayoría, sin embargo, en un craso e impermisible acto de legislación judicial establece el requisito de que si el anuncio erróneo o engañoso se publicó en un periódico en particular, la corrección tiene que publicarse en ese mismo periódico. Es decir, conforme sentencia la Mayoría, si, en el presente caso, Caguas Expressway Motors se hubiera em-barcado en una masiva campaña de radio y televisión con el propósito de rectificar el anuncio publicado en un perió-dico, dicha campaña no hubiera tenido valor alguno ya que, conforme expresa la Mayoría, no se alcanza a los mis-mos consumidores que leyeron el anuncio original.(2)
*895H-1 h-H
¿Cuáles son los hechos reales —referentes a los anun-cios aquí en controversia— que tuvo ante sí el Departa-mento de Asuntos del Consumidor, hechos que le llevaron, en el ejercicio de la discreción que posee, a archivar la que-rella presentada contra Caguas Expressway Motors? Examinémoslos.
Como parte de una campaña publicitaria, Caguas Expressway Motors publicó una serie de anuncios-ofertas en los que únicamente anunciaban la venta de un auto modelo Taurus por el precio de doce mil setecientos noventa y cinco dólares ($12,795). El primero de los anuncios en cues-tión, fue publicado en el periódico El Nuevo Día, el 4 de agosto de 1995; en el mismo, repetimos, únicamente se anunciaba el Taurus para la venta.
El segundo anuncio, publicado el 10 de agosto de 1995, también en el periódico El Nuevo Día, incluía esa oferta y añadía la venta de una guagua Ford Explorer de 1994. Debajo del nombre que identifica el modelo de la guagua se incluyó la frase “Al mejor precio”.
Dos (2) días después, el 12 de agosto de 1995, y en el mismo periódico, entiéndase, El Nuevo Día, Caguas Expressway publicó exactamente el mismo anuncio, a excepción de la inclusión de una raya horizontal que divide los espa-cios entre la foto del vehículo Explorer y la del auto Taurus. Esa raya es similar a la que posteriormente se publicó en el rotativo El Vocero de Puerto Rico (en adelante El Vocero) y que, a juicio del D.A.Co., corrigió la confusión que pudo haber ocurrido con la publicación eje de esta controversia.
El 14 de agosto de 1995, Caguas Expressway publicó nuevamente el anuncio que contenía ambas ofertas —la de la guagua Explorer y la del auto Taurus— añadiendo como elemento gráfico una raya que dividía ambas ofertas pero, *896contrario a la que se incluyó en el anuncio de 12 de agosto de 1995, ésta tenía una pendiente que hacía todavía más evidente la división entre ambos vehículos y los precios anunciados. Este anuncio fue publicado en el periódico El Vocero.
Si es que, como resuelve la mayoría de los integrantes del Tribunal, el anuncio en que se rectifica el anuncio en-gañoso tiene que ser publicado en el mismo periódico, puesto que únicamente así se “alcanza” el mismo consumi-dor que leyó el anuncio engañoso, tenemos que el aquí que-rellante debió haber sabido, desde un principio, que el pre-cio de doce mil novecientos setenta y cinco dólares ($12,975) se refería exclusivamente al automóvil Taurus y no a la guagua Explorer; ello por la sencilla razón de que de los cuatro (4) anuncios publicados, en tres (3) de ellos era claro que dicho precio se refería al Taurus, habiendo sido dos (2) de esos tres (3) anuncios publicados en el mismo periódico, esto es, en el periódico El Nuevo Día.
Aparte de lo anteriormente expresado debemos ser conscientes de un hecho que, sin lugar a dudas, tuvieron que considerar todos los funcionarios del D.A.Co. que in-tervinieron en este procedimiento administrativo, cual es, el que cualquier persona razonable tenía que percatarse del hecho de que el precio de doce mil novecientos setenta y cinco dólares ($12,975) no podía referirse a una guagua Ford Explorer de sólo un año de uso. Esto es, la diferencia en precio era de tal envergadura que cualquier persona prudente y razonable se hubiera percatado de que se tra-taba de un error. Lo que persigue la legislación en contro-versia es que el incauto no sea presa de comerciantes inescrupulosos. En otras palabras, somos del criterio que los funcionarios del D.A.Co. se percataron del hecho obvio de que el aquí querellante era un “jaiba” que pretendía aprovecharse de un error honesto.
Ante ese cuadro de hechos, el D.A.Co., organismo admi-nistrativo encargado de la aplicación e interpretación de su *897ley orgánica, y de sus reglamentos, entendió procedente —a base de su experiencia y/o expertise en la materia— archivar la querella; esto es, entendió que la rectificación realizada fue una “adecuada y razonable”. La Mayoría, por el contrario, impone un requisito utópico. La decisión ad-ministrativa del D.A.Co. debe ser respetada por el foro judicial.
Sabido es que la aplicación e interpretación administra-tiva de una ley, por aquellos organismos particularmente encargados de ponerla en vigor y velar por que sus fines se cumplan, merece gran consideración y respeto por los tribunales ya que son dichas agencias las que cuentan con una vasta experiencia y conocimiento en la materia que atienden a diario. A.R.P.E. v. Ozores Pérez, 116 D.P.R. 816, 821 (1986); Torres v. Star Kist Caribe, Inc., 134 D.P.R. 1024, 1035 (1994). Es por ello que nos hemos autoimpuesto la norma de que no intervendremos en los quehaceres de las agencias administrativas más allá de lo que sea real-mente necesario. Agosto Serrano v. F.S.E., 132 D.P.R. 866, 879 (1993). Conforme se establece en la Ley de Procedi-miento Administrativo Uniforme del Estado Libre Aso-ciado de Puerto Rico (en adelante la L.P.A.U.(3) las deter-minaciones de hechos realizadas por una agencia administrativa serán sostenidas, en revisión, por los tribu-nales si las mismas están fundamentadas por evidencia sustancial obrante en el expediente administrativo. 3 L.P.R.A. see. 2181. Hemos definido evidencia sustancial como aquella que una mente razonable podría aceptar como adecuada para sostener una conclusión. Hilton Hotels v. Junta de Salario Mínimo, 74 D.P.R. 670 (1953). En esa misma línea de pensamiento hemos decidido que para que un tribunal pueda determinar que no existe evidencia sustancial que sostenga las determinaciones realizadas por la agencia administrativa es necesario que la parte afec-tada demuestre que existe “ ‘otra prueba en el récord que *898razonablemente reduzca o menoscabe el paso de tal evi-dencia hasta el punto de que un tribunal no pueda, con-cienzudamente, concluir que la evidencia sea sustancial, en vista de la prueba presentada ... y hasta el punto que se demuestre claramente que la decisión [administrativa] no está justificada por una evaluación justa del peso de la prueba’ que tuvo ante su consideración”. Metropolitana S.E. v. A.R.P.E., 138 D.P.R. 200, 213 (1995), citando a Hilton Hotels v. Junta de Salario Mínimo, ante, pág. 686. Esa, ciertamente, no es la situación que presenta el caso de autos.
N — l h-(
Por último, debemos determinar si Caguas Expressway cumplió, o no, con el segundo de los requisitos que exige el citado Art. 21 del Reglamento; esto es, si el comerciante en el presente caso colocó el anuncio rectificador en el lugar donde éste expone sus artículos para la venta.
En este aspecto, nos enfrentamos a una situación un tanto peculiar. Tenemos, de una parte, la alegación de la parte querellante a los efectos de que el comerciante no cumplió con dicho requisito. La parte querellada peticiona-ria, Caguas Expressway, por otro lado, nos llama la aten-ción hacia, y se ampara en, la determinación específica del D.A.Co., a los efectos de que el comerciante cumplió con la citada disposición reglamentaria, y la presunción de correc-ción que ampara a todas las decisiones administrativas.
Este Tribunal, repetimos, reiteradamente ha sostenido que la interpretación administrativa de una ley, por parte del funcionario encargado de ponerla en vigor merece gran peso y deferencia. Ríos Colón v. F.S.E., 139 D.P.R. 167 (1995); Asoc. Médica de P.R. v. Cruz Azul, 118 D.P.R. 669 (1987); A.R.P.E. v. Ozores Pérez, ante; Tormos & D.A.C.O. v. F.R. Technology, 116 D.P.R. 153 (1985); M & V Orthodontics v. Negdo. Seg. Empleo, 115 D.P.R. 183 (1984); Quevedo *899Segarra v. J.A.C.L., 102 D.P.R. 87 (1974); Ready Mix Concrete v. Comisión Industrial, 92 D.P.R. 37 (1965).
En Fac. C. Soc. Aplicadas, Inc. v. C.E.S., 133 D.P.R. 521 (1993), expresamos que cuando se impugnan determinacio-nes de agencias administrativas, “los tribunales deben li-mitarse a indagar sobre la razonabilidad de éstas y no de-ben sustituirlas por su propio criterio, M & V Orthodontics v. Negdo. Seg. Empleo, [ante, págs.] 188-189 ‘a menos que se infrinjan directamente valores constitucionales funda-mentales o cuando las actuaciones de estos organismos sean claramente arbitrarias’ ”. (Cita omitida.)
Por otro lado, no hay duda del hecho de que a los proce-dimientos administrativos les cobija una presunción de re-gularidad y corrección que debe ser respetada mientras la parte que las impugne no produzca suficiente evidencia para derrotarla. M. & B.S., Inc. v. Depto. de Agricultura, 118 D.P.R. 319 (1987); Murphy Bernabé v. Tribunal Superior, 103 D.P.R. 692, 699 (1975); Monllor & Boscio v. Comisión Industrial, 89 D.P.R. 397, 405 (1963).
En el presente caso, únicamente contamos con la es-cueta determinación del D.A.Co. a los efectos de que Ca-guas Expressway Motors efectivamente cumplió con los dos (2) requisitos que exige el antes citado Art. 21 del Re-glamento de Prácticas y Anuncios Engañosos, promulgado el 3 de octubre de 1990. Dicha determinación, repetimos, goza de una presunción de corrección. La parte quere-llante, sin embargo, insiste en que el comerciante no cum-plió con este segundo requisito.
Ante esta situación, devolveríamos el caso al foro admi-nistrativo para que el D.A.Co. fundamente la determina-ción que hiciera respecto al segundo de los requisitos exi-gidos por el Art. 21 del Reglamento de Prácticas y Anuncios Engañosos, ante.

 Ley Núm. 5 de 23 de abril de 1973 (3 L.P.R.A. see. 341 et seq.).


 De igual forma, si se “publica” [emite] un “anuncio engañoso” en una estación de radio en particular, el comerciante no rectificaría su error aun cuando pagara páginas enteras en todos los periódicos del país corrigiendo dicho error. Ello es absurdo.


 3 L.P.R.A. see. 2175.